Matter of Seoane v Nunez (2020 NY Slip Op 05761)





Matter of Seoane v Nunez


2020 NY Slip Op 05761


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
BETSY BARROS, JJ.


2019-03782
 (Docket Nos. V-29341-08/14A, V-29341-08/14B, V-29341-08/14C, V-19966-11/14A, V-19966-11/14B, V-19966-11/14C, V-13206-15)

[*1]In the Matter of Fernando Seoane, petitioner- respondent, 
vMartha Nunez, appellant, et al., respondents.


Elliot Green, Brooklyn, NY, for appellant.
William C. Hoffman, Brooklyn, NY, for petitioner-respondent.
Karen P. Simmons, Brooklyn, NY (Louise Feld and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Elizabeth Barnett, J.), dated March 25, 2019. The order, insofar as appealed from, after a hearing, granted those branches of the maternal uncle's motion which were to modify certain provisions of an order of custody and parental access of the same court dated February 16, 2018.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child has turned 18 years of age, he is no longer subject to the jurisdiction of the Family Court over issues of custody and parental access. Accordingly, the appeal should be dismissed as academic (see Matter of Johnson v Schreurs, 177 AD3d 742, 743; Matter of De Oliveira v De Oliveira, 151 AD3d 1062).
AUSTIN, J.P., LEVENTHAL, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court